                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                              Plaintiff,        )
                                                )
                         v.                     )    Case No. 17-00347-01-CR-W-DGK
                                                )
 EL JOHNSON,                                    )
                                                )
                              Defendant.        )

                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On November 14, 2017, the Grand Jury returned a one-count Indictment
charging that on or about November 7, 2017, the Defendant, El Johnson, having been convicted
of a crime punishable by imprisonment for a term exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Joseph M. Marquez
           Case Agent: There will be a case agent. Government is waiting to find out who it
           will be.
     Defense: Ronna Holloman-Hughes
           Investigator: Mark Wolpink

OUTSTANDING MOTIONS: No outstanding motions.


TRIAL WITNESSES:
     Government: 14 with stipulations; 15 without stipulations
     Defendant: 0 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 10-15 exhibits
     Defendant: approximately 1 exhibit

DEFENSES: General denial.
POSSIBLE DISPOSITION:
     (X ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2 ½ days total

STIPULATIONS: Possible but not known at this time.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: None filed. Due on or before August 6, 2019.
             Defendant: None filed. Due on or before August 6, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before August 14, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before August 14, 2019.


TRIAL SETTING: Criminal jury trial docket set for August 19, 2019.

       Please note: Counsel requesting the second week. Defense counsel has a case on the first
       week and the Government is out of the office a portion of the first week. There may be a
       request for a bench trial.


       IT IS SO ORDERED




                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
